I adhere to my former dissent to the majority opinion, and have decided to briefly state two reasons why recovery cannot be had under the facts of this case.
There is no dispute in the evidence that James Robert Reed, deceased, was in the employ of Steve Russell; that Russell was engaged in industry and agriculture; that deceased's principal occupation was that of farming, or working on the farm owned by Russell. Russell testified:
"Q. And how long at a time did he work on the ranch? A. Well, he did most of his work on the ranch and just occasionally at the mill after that time. He was down there at different times during that period, but he was hired to work on the ranch."
On the day of the accident he went down to the mill to take the place of a regular employee; before he reached the mill the regular employee arrived. Harvey Wilson, foreman at the mill, testified:
"A. * * * I asked Robert then if he would help me on the log haul and unload the truck, and he said, no, he didn't come up there to work for Steve Russell in the mill or in the timber, — if he had he would have come out and got the job straight out. He said he wasn't going to do that. He said the mules in the pasture didn't have enough feed and he was going to get the truck and haul a load of hay for them, to feed them.
* * * * * *
"Q. What, if anything, did he say he was going to do on that day?
* * * * * *
"A. What he said he was going to do that day — well, he said he was going to *Page 90 
haul that load of hay — that's what he was going to do that day."
Reed loaded some mill material onto the truck, and proceeded to Weippe to deliver the material. When he left Weippe, instead of getting the hay and returning to the farm, which was about 10:30 a. m., he went to the lumber camp of one Applington, about eight miles West of Weippe, and returned to Weippe with Applington and three of his employees; from there Reed and Applington went to Pierce, which is 12 miles South of Weippe. It might be here observed that the Russell ranch, where he was to get the hay, is eight miles northeast of Weippe. Applington and Reed were together, with the exception of about twenty minutes, at Pierce. The record does not disclose that he did any business for his employer either at Applington's camp or at Pierce. Reed's trip to Applington's camp and to Pierce had no connection with his employer or his employment, but was purely personal to him. They remained at Pierce until about 3:30 p. m., then started to return to Weippe, but before reaching Weippe Reed met with the fatal accident.
To my mind the uncontradicted evidence discloses that Reed left his employer's business at Weippe and had not returned to his employer's business at the time of the accident, consequently the accident did not arise out of nor in the course of his employment. Under these circumstances no recovery could be had.
As was said in Parker v. Twin Falls County, 62 Idaho 291,296, 111 P.2d 865, 866:
"In re Christie, supra, 59 Idaho 58, 81 P.2d 65, this court quotes the following from Marks' Dependents v. Gray, supra,251 N.Y. 90, 167 N.E. 181:
"` "The test in brief is this: If the work of the employee creates the necessity for travel, he is in the course of his employment, though he is serving at the same time some purpose of his own. Clawson v. Pierce-Arrow Motor Car Co., 231 N.Y. 273,131 N.E. 914. If, however, the work has had no part in creating the necessity for travel, if the journey would have gone forward though the business errand had been dropped, and would have been canceled upon failure of the private purpose, though the business errand was undone, the travel is then personal, and personal the risk * * *" The foregoing quotations state the law on the subject as we understand it.'" See, also, Dorrell v. Norida Land  Timber Co., 53 Idaho 793, 800,27 P.2d 960.
Stating a second reason, no recovery can be had for the reason that Reed was engaged in "agricultural pursuits" at the time of the accident and was therefore exempt from the provisions of the Workmen's Compensation Law (sec. 43-904, subsec. 1, I. C.A.) because his employer had, prior to the accident, failed to elect that the provisions of the Workmen's Compensation *Page 91 
Law should apply to employees engaged in agricultural pursuits.
Reed worked at the farm owned by his employer; the character of his employment was that of agriculture; he was employed and paid to do farm work, which was his principal occupation. True, semi-occasionally, but rarely, he worked about the employer's lumber business. Whether a workman is or is not a farm employee must be determined from the character of the work he is required to perform and not from the general occupation or business of his employer. An employee may work in a dual capacity for the same employer, and be covered by the act while engaged in one capacity and exempt from the benefits engaged in the other.
The case of Evansville Veneer  Lumber Co. v. Mullen, Ind. App., 65 N.E.2d 742, and cases therein cited, express my views, is in point, and decisive of the question last discussed.